IT IS SO ORDERED.

Dated: 16 January, 2020 03:13 PM




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE:
                                                     IN PROCEEDINGS UNDER CHAPTER 7
JASON A. GIESE
                                                     CASE NO. 19-10011
                        DEBTOR.
_____________________________________                ADV. NO. 19-1043
JASON A. GIESE

                               PLAINTIFF.

             v.                                      JUDGE JESSICA E. PRICE SMITH


SALLIE MAE, ET AL,

                               DEFENDANTS.

                                             ORDER

         This matter came before the Court on Plaintiff’s Motion for this Court to Address

Counsel in Formal Hearing on the Record (Doc. No. 10). Mr. Giese retained attorney Donald

Harris to represent him in his Chapter 7 bankruptcy case and in this adversary proceeding to

discharge his student loan debt. The adversary was filed on May 29, 2019, after Debtor’s

bankruptcy case was closed. A show cause issued for that on July 30, 2019. A motion to reopen

was filed on August 14, 2019 but was not noticed and counsel received a deficiency (Doc. No.

                                                 1



19-01043-jps       Doc 30    FILED 01/16/20      ENTERED 01/17/20 08:34:02           Page 1 of 2
23). Because of the notice error, the motion to reopen was not granted until October 28, 2019.

At the January 15, 2020 hearing on Mr. Giese’s Motion to Address Counsel, he expressed

frustration with the legal representation he has received from Mr. Harris. Attached to Mr.

Giese’s motion was an email from Mr. Harris informing him that he would be retiring at the end

of November 2019, and no longer representing Mr. Giese. However, as of January 15, a motion

to withdraw as counsel had not been filed.

       Because of the prosecution issues and Mr. Giese’s desire to amend his complaint, the

adversary proceeding is dismissed. Debtor’s bankruptcy case will remain open for 90 days to

give Mr. Giese the opportunity to determine how he wants to proceed with respect to his student

loan debt. The Court retains jurisdiction to consider sanctions against Mr. Harris for failure of

representation. Mr. Giese’s Motion for this Court to Address Counsel is granted and a separate

show cause order will issue.



       IT IS SO ORDERED.




                                                 2



19-01043-jps      Doc 30       FILED 01/16/20     ENTERED 01/17/20 08:34:02           Page 2 of 2
